DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 10/06/2021 has been entered.  Claims 1 and 10 have been amended.  Claims 23-25 have been added.  No claims have been cancelled.  Claims 1-25 are still pending in this application, with claims 1 and 10 being independent. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 and 21-22 have been considered but are moot based on new grounds of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claim(s) 1-6, 8, 10-15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloch et al. (US 2015/0271244; hereinafter Bloch) in view of Ji et al. (US 2019/0253381; hereinafter Ji).
Regarding claim 1, Bloch shows a network interface apparatus (Figure 1 show a network interface apparatus), comprising: 
a host interface for connection to a host processor (Par. 0029, 0034; noted a host interface, for connection to a host processor.), which is configured to run multiple virtual entities, including at least first and second virtual entities (Par. 0029-0030; noted multiple virtual entities running on the host processor.), which are assigned different, respective upper-layer addresses for communication over a network (Figures 1-2; Par. 0036-0037; noted client processes running on CPU 22, such as virtual machines 42 and applications running on the virtual machines.  Further noted entries in FDB 73 indicate, for each destination identifier, whether the packet is to be delivered to a process running on CPU 22, and if so, which VM 42 and which QP 66 are to receive the data; or else that the packet is to be forwarded back to network 28.); 
a network interface, which comprises multiple distinct physical ports configured for connection to the network, including at least first and second physical ports (Figures 1-2; Par. 
processing circuitry, which is coupled between the host interface and the network interface and is configured to construct packet headers for host processor (Par. 0038; noted functions performed also includes constructing an appropriate header for an outgoing packets or packets.) and to associate each of the virtual entities with a respective one of the physical ports, including associating the first and second virtual entities respectively with the first and second physical ports (Figures 1-2; Par. 0029, 0034-0037; noted processing circuitry 36 in NIC 30 is connected between network ports 32 and bus interface 34 and handles both incoming packets received from network 28 and outgoing packets for transmission to network 28.  Upon receiving, via one of the physical ports, a data packet from the network, processing circuitry in the NIC checks a destination identifier in the packet. This destination identifier may comprise, for example, the destination link-layer or network-layer address (such as a MAC or IP address), which may be a physical or virtualized address. Additionally or alternatively, the destination identifier may comprise transport-layer information, such as a TCP tuple or queue pair (QP) number. Based on the destination identifier, the processing circuitry decides whether to deliver the payload of the data packet to the host processor via the host interface or to forward the data packet to the network via another one of the physical ports. Typically, the processing circuitry makes its decision by comparing the destination identifier of the data packet to entries in a forwarding database maintained by the NIC.), 
so that while both of the first and second physical ports are operational, the processing circuitry transmits data packets on behalf of the first and second virtual entities through the associated first and second physical ports (Figures 1-2; Par. 0029, 0034-0037; noted the upon 
wherein the processing circuitry is further configured, in response to an indication of ceasing operations (Par. 0029, 0055-0057; noted instances where steering logic functions when one or more computers move to standby mode.), activating an internal virtual link between the first and second ports (Par. 0029, 0035-0039; noted when steering logic 64 in receive pipe 62 decides that that a given packet is to be forwarded back to network 28, it instructs WQE generation logic 76 to place a corresponding WQE in a send queue 68, typically without informing CPU 22 that the data packet has arrived. Typically, in other words, no CQE is generated in this case. Receive pipe 62 places the payload of the data packet in a buffer, from which send pipe 78 fetches the payload for transmission when servicing the WQE. The send queue used by WQE generation logic 76 and the buffer that holds the packet may be held either on NIC 30 (for example, in cache 74) or in system memory 24. Executing this WQE causes send pipe 78 to fetch the packet data and transmit an outgoing data packet through the appropriate port 32 using the same logic and procedures as it uses for send requests generated by client processes 
Bloch shows all of the elements including the first virtual entity and the first and second physical ports, as discussed above.  Bloch does not specifically show wherein the processing circuitry is further configured, in response to an indication that the first physical port has ceased to operate, to cause an automatic remap of link-layer addressing in the network, by activating an internal virtual link between the first and second ports, and to transmit the data packets on behalf of the first virtual entity through the second physical port via the activated internal virtual link without changing the upper-layer addresses.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Ji.  Specifically, Ji shows wherein the processing circuitry is further configured, in response to an indication that the first physical port has ceased to operate (Figure 4, step 120; Par. 0047, 0049-0051, 0082; noted instance where the first port becomes faulty.), to cause an automatic remap of link-layer addressing in the network, by activating an internal virtual link between the first and second ports (Par. 0049-0051, 0082; noted switching the data forwarding link from the active link (i.e. link with faulty port) to the standby link (i.e. peer link in Figure 2) and the first network device modifies the destination MAC address of the first packet to the MAC address of a second network device based on the first preset ARP entry includes the first network device obtains the MAC address of the second network device from the first preset ARP entry, and then the first network device modifies the destination MAC address of the first packet to the MAC address of the second network device.), and to transmit the data packets on behalf of the first virtual entity through the second physical port via the activated internal virtual link 
In view of the above, having the system of Bloch, then given the well-established teaching of Ji, it would have been obvious before the effective filing date of the claimed invention to modify the system of Bloch as taught by Ji, in order to provide motivation to reduce a quantity of lost data packets when a link fault occurs and the link fault is recovering (Par. 0008 of Ji).
Regarding claim 2, modified Bloch shows wherein the processing circuitry is configured to implement a virtual switching function, which includes first and second virtual switches, which are associated respectively with the first and second physical ports, and which is configured, in response to the indication that the first physical port has ceased to operate, to transmit the data packets on behalf of the first virtual entity through the second physical port via a virtual link between the first and second virtual switches  (Bloch: Figures 1-2; Par. 0029-0030, 0039, 0055-0057; noted when a computer moves to standby mode, virtual appliances running on VMs 42 on the computer will not work. To handle this sort of situation, NIC 30 can store at least a part of forwarding database 73 in cache 74 and flood (send all packets coming in through one port 32 out to the other port) upon encountering a forwarding table miss. Alternatively, if the NIC does not maintain forwarding tables, it can simply flood all packets while the host computer is in standby mode.  In this manner, no changes to the upper-layer address are made.  In addition, mode of interaction between receive pipe 62 and send pipe 78 implements virtual switching function 48 as illustrated in FIG. 2, including virtual link 52 between ports 32.). 
Regarding claim 3, modified Bloch shows wherein the upper-layer addresses comprise network-layer identifiers (Bloch: Par. 0029, 0037; noted destination identifiers may comprise network-layer addresses.). 
Regarding claim 4, modified Bloch shows wherein the upper-layer addresses comprise transport-layer identifiers (Bloch: Par. 0029, 0037; noted destination identifiers may comprise transport-layer addresses.). 
Regarding claim 5, modified Bloch shows wherein the processing circuitry is also configured, when the first physical port is operational and the second physical port has ceased to operate, to transmit the data packets on behalf of the second virtual entity through the first physical port without changing the upper-layer addresses (Bloch: Figures 1-2; Par. 0029-0030, 0055-0057; noted when a computer moves to standby mode, virtual appliances running on VMs 42 on the computer will not work. To handle this sort of situation, NIC 30 can store at least a part of forwarding database 73 in cache 74 and flood (send all packets coming in through one port 32 out to the other port) upon encountering a forwarding table miss. Alternatively, if the NIC does not maintain forwarding tables, it can simply flood all packets while the host computer is in standby mode.  In this manner, no changes to the upper-layer address are made.). 
Regarding claim 6, modified Bloch shows wherein the processing circuitry is configured, while both of the first and second physical ports are operational, to receive and deliver incoming data packets to the first and second virtual entities, using the assigned upper-layer addresses, through the associated first and second physical ports (Bloch: Figures 1-2; Par. 0029, 0034-0037; noted the upon receiving, via one of the physical ports, a data packet from the network, processing circuitry in the NIC checks a destination identifier in the packet. This destination identifier may comprise, for example, the destination link-layer or network-layer 
following the indication that the first physical port has ceased to operate, to receive and deliver the incoming data packets to the first virtual entity through the second physical port using the same upper-layer addresses (Bloch: Figures 1-2; Par. 0029-0030, 0055-0057; noted when a computer moves to standby mode, virtual appliances running on VMs 42 on the computer will not work. To handle this sort of situation, NIC 30 can store at least a part of forwarding database 73 in cache 74 and flood (send all packets coming in through one port 32 out to the other port) upon encountering a forwarding table miss. Alternatively, if the NIC does not maintain forwarding tables, it can simply flood all packets while the host computer is in standby mode.  In this manner, no changes to the upper-layer address are made.). 
Regarding claim 8, modified Bloch shows wherein the packet processing circuitry comprises a send pipe, which is configured to construct the data packets on behalf of the both the first and second virtual entities (Bloch: Figure 1; Par. 0010, 0038; noted send pipe 78 constructs the appropriate header for an outgoing packet or packets, reads the data indicated by the WQE from buffer 72, and places the data in the packet payload.), and 

Regarding claim 10, Bloch shows a method for communication (Figure 3 shows a method performed by the device in Figures 1-2.), comprising: 
configuring a network interface controller (NIC), which is coupled to a host processor (Par. 0029, 0034; noted a host interface, for connection to a host processor.) running multiple virtual entities (Par. 0029-0030; noted multiple virtual entities running on the host processor.), including at least first and second virtual entities, which are assigned different, respective upper-layer addresses for communication over a network (Figures 1-2; Par. 0036-0037; noted client processes running on CPU 22, such as virtual machines 42 and applications running on the virtual machines.  Further noted entries in FDB 73 indicate, for each destination identifier, whether the packet is to be delivered to a process running on CPU 22, and if so, which VM 42 and which QP 66 are to receive the data; or else that the packet is to be forwarded back to network 28.), 
to transmit and receive data packets over the network via multiple distinct physical ports of the NIC, including at least first and second physical ports (Figures 1-2; Par. 0029, 0034; noted a network interface in the form of two (or more) physical network ports 32, configured for connection to network 28.);

 associating each of the virtual entities with a respective one of the physical ports, including associating the first and second virtual entities respectively with the first and second physical ports (Figures 1-2; Par. 0029, 0034-0037; noted processing circuitry 36 in NIC 30 is connected between network ports 32 and bus interface 34 and handles both incoming packets received from network 28 and outgoing packets for transmission to network 28.  Upon receiving, via one of the physical ports, a data packet from the network, processing circuitry in the NIC checks a destination identifier in the packet. This destination identifier may comprise, for example, the destination link-layer or network-layer address (such as a MAC or IP address), which may be a physical or virtualized address. Additionally or alternatively, the destination identifier may comprise transport-layer information, such as a TCP tuple or queue pair (QP) number. Based on the destination identifier, the processing circuitry decides whether to deliver the payload of the data packet to the host processor via the host interface or to forward the data packet to the network via another one of the physical ports. Typically, the processing circuitry makes its decision by comparing the destination identifier of the data packet to entries in a forwarding database maintained by the NIC.), 
so that while both of the first and second physical ports are operational, the NIC transmits data packets on behalf of the first and second virtual entities through the associated first and second physical ports (Figures 1-2; Par. 0029, 0034-0037; noted the upon receiving, via one of the physical ports, a data packet from the network, processing circuitry in the NIC checks a destination identifier in the packet. This destination identifier may comprise, for example, the destination link-layer or network-layer address (such as a MAC or IP address), which may be a 
wherein the processing circuitry is further configured, in response to an indication of ceasing operations (Par. 0029, 0055-0057; noted instances where steering logic functions when one or more computers move to standby mode.), activating an internal virtual link between the first and second ports (Par. 0029, 0035-0039; noted when steering logic 64 in receive pipe 62 decides that that a given packet is to be forwarded back to network 28, it instructs WQE generation logic 76 to place a corresponding WQE in a send queue 68, typically without informing CPU 22 that the data packet has arrived. Typically, in other words, no CQE is generated in this case. Receive pipe 62 places the payload of the data packet in a buffer, from which send pipe 78 fetches the payload for transmission when servicing the WQE. The send queue used by WQE generation logic 76 and the buffer that holds the packet may be held either on NIC 30 (for example, in cache 74) or in system memory 24. Executing this WQE causes send pipe 78 to fetch the packet data and transmit an outgoing data packet through the appropriate port 32 using the same logic and procedures as it uses for send requests generated by client processes running on CPU 22. This mode of interaction between receive pipe 62 and send pipe 78 implements virtual switching function 48 as illustrated in FIG. 2, including virtual link 52 between ports 32.).
cause an automatic remap of link-layer addressing in the network, by activating an internal virtual link between the first and second ports, and to transmit the data packets on behalf of the first virtual entity through the second physical port via the activated internal virtual link without changing the upper-layer addresses.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Ji.  Specifically, Ji shows wherein the processing circuitry is further configured, in response to an indication that the first physical port has ceased to operate (Figure 4, step 120; Par. 0047, 0049-0051, 0082; noted instance where the first port becomes faulty.), to cause an automatic remap of link-layer addressing in the network, by activating an internal virtual link between the first and second ports (Par. 0049-0051, 0082; noted switching the data forwarding link from the active link (i.e. link with faulty port) to the standby link (i.e. peer link in Figure 2) and the first network device modifies the destination MAC address of the first packet to the MAC address of a second network device based on the first preset ARP entry includes the first network device obtains the MAC address of the second network device from the first preset ARP entry, and then the first network device modifies the destination MAC address of the first packet to the MAC address of the second network device.), and to transmit the data packets on behalf of the first virtual entity through the second physical port via the activated internal virtual link without changing the upper-layer addresses (Par. 0047-0049; noted in the instance where the first port is faulty, only layer 2 addresses (i.e. MAC addresses or ARP entries) are re-configured when 
In view of the above, having the system of Bloch, then given the well-established teaching of Ji, it would have been obvious before the effective filing date of the claimed invention to modify the system of Bloch as taught by Ji, in order to provide motivation to reduce a quantity of lost data packets when a link fault occurs and the link fault is recovering (Par. 0008 of Ji).
Regarding claims 11, 12, 13, 14, 15 and 17, these claims are rejected based on the same reasoning as presented in the rejection of claims 2, 3, 4, 5, 6 and 8, respectively.
Regarding claim 19, modified Bloch shows wherein the processing circuitry is configured to forward packets of each given virtual entity to the network, only through the physical port associated with the given virtual entity, when the associated physical port is operative (Bloch: Figure 1; Par. 0010, 0038; noted send pipe 78 constructs the appropriate header for an outgoing packet or packets, reads the data indicated by the WQE from buffer 72, and places the data in the packet payload.  Port selection logic 82 chooses the network port 32 through which the packets are to be transmitted and passes the packets to corresponding egress buffers 84. When hosts are chained together via NICs 30, the choice of port 32 determines whether the packets will be transmitted directly to a switch in the network or passed along to the next host in the chain.).
Regarding claim 22, modified Bloch shows wherein the processing circuitry is further configured to shut down the internal virtual link, in response to an indication that the first physical port has returned to operate (Bloch: Figures 1-2; Par. 0029, 0034-0037; noted the upon receiving, via one of the physical ports, a data packet from the network, processing circuitry in .

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloch in view of Ji and LeFevre (US 2014/0317437; hereinafter LeFevre).
Regarding claim 7, modified Bloch shows all of the elements including wherein the first and second physical ports have respective first and second link-layer identifiers when both of the first and second physical ports are operational, as discussed above.  Modified Bloch does not specifically show that the addresses/identifiers are assigned by a subnet manager on the network, and wherein the first link-layer identifier is reassigned to the second physical port when the first physical port ceases to operate. 
However, the above-mentioned claim limitations are well-established in the art as evidenced by LeFevre.  Specifically, LeFevre shows that the addresses/identifiers are assigned by a subnet manager on the network, and wherein the first link-layer identifier is reassigned to the second physical port when the first physical port ceases to operate (Figures 4-6; Par. 0046; noted port activation instructions 424 may activate ports when a failure occurs. Port activation 
In view of the above, having the system of Bloch, then given the well-established teaching of LeFevre, it would have been obvious before the effective filing date of the claimed invention to modify the system of Bloch as taught by LeFevre, in order to provide motivation for providing low-latency failover handling (with minimal disruption to host devices), for example, by activating reserved ports on a non-failing node with sub-second timing (Par. 0015 of LeFevre).
Regarding claim 16, this claim is rejected based on the same reasoning as presented in the rejection of claim 7. 

Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloch in view of Ji and Liang (US 2017/0054630; hereinafter Liang).
Regarding claim 9, modified Bloch shows all of the elements except wherein the port selection logic is configured, in response to the indication that the first physical port has ceased to operate, to transfer transmission of the data packets on behalf of the first virtual entity from the first physical port to the second physical port without notification to the host processor.

In view of the above, having the system of Bloch, then given the well-established teaching of Liang, it would have been obvious before the effective filing date of the claimed invention to modify the system of Bloch as taught by Liang, in order to provide motivation for avoiding communication interruption in the network (Par. 0055 of Liang)
Regarding claim 18, this claim is rejected based on the same reasoning as presented in the rejection of claim 9.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Liang and Gao et al. (US 2019/0258505; hereinafter Gao).
Regarding claim 21, modified Bloch shows all of the elements including the first virtual entity and the first and second physical ports, as discussed above. Bloch does not specifically show constructing packet headers for the at least first and second virtual entities, using for each constructed packet header, the respective upper-layer address of the virtual entity for which the packet header is constructed.

Specifically, Gao shows constructing packet headers for the at least first and second virtual entities, using for each constructed packet header, the respective upper- layer address of the virtual entity for which the packet header is constructed (Figure 5; Par. 0048-0052; noted hypervisor 114A may obtain one or more IP addresses (e.g., IP address of VTEP 117B) associated with one or more hosts supporting one or more VNICs associated with destination virtual ports (e.g., VP-Y 163, VP-B 164, and/or VP-D 167). Based on the number of IP addresses obtained at 520, hypervisor 114A may determine how many copies of port mirroring packets to generate in the port mirroring session. For instance, in response to the destination virtual ports residing on a single host, hypervisor 114A may determine to generate one copy of port mirroring packets.).
In view of the above, having the system of Bloch, then given the well-established teaching of Gao, it would have been obvious before the effective filing date of the claimed invention to modify the system of Bloch as taught by Gao, in order to provide motivation for providing independent monitoring of mirrored data by analyst when performing port mirroring sessions (Par. 0005 of Gao).

Allowable Subject Matter
Claims 20 and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 20 and 23-25 shows:
20. The apparatus according to claim 1, wherein the processing circuitry comprises for each of the multiple virtual entities, a respective virtual NIC, which constructs all the 

23. The apparatus according to claim 1, wherein when the internal virtual link is inactive, the processing circuitry does not transmit data packets on behalf of the first virtual entity through the second physical port via the internal virtual link, but uses the internal virtual link for loop-back and daisy chaining.

24. The apparatus according to claim 1, wherein the processing circuitry is configured to manage four states including: a) a port 1-up state in which the first port is operative; b) a port2-up state in which the second port is operative; c) a both-ports-up state; and d) a both-ports-down state, wherein in the portl-up and the port2-up states the internal virtual link is active and in the both-ports-up state the internal virtual link is inactive.

25. The apparatus according to claim 24, wherein when in the porti-up state it is determined that second port became operative, the processing circuitry moves to the both-ports-up state and deactivates the internal virtual link.

Examiner submits that none of Bloch, Ji, Liang, LeFevre nor Gao teaches the claimed subject matter as specifically presented in the above claims.  Examiner submits that the allowance of this application is based on an examination wherein the claim limitations listed above were not taken alone but in view of the scope of the claim(s) as a whole including any proceeding and/or preceding claim limitation(s) present within the claims and by their respective dependencies on other claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200314692 A1 – relates to steering bidirectional network traffic to a same service device.
US 20060002292 A1 - relates to packet-switched communications, and in particular to methods and apparatus for detecting network failures and providing rapid end-to-end failover.
US 20020003780 A1 - relates generally to information networks and more particularly to an improved configuration system that will allow hosts and routers to configure themselves automatically.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REDENTOR PASIA/Primary Examiner, Art Unit 2413